Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/27/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 4, 6-8, 10, 12-17, 19-24, 27 and 29 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Pereira (US 2007/0001691). (“Pereira”).
5.	Regarding claim 1, Pereira teaches 1. A system for robot-assisted, interactive testing of one or more of electrical, electro-optic, and mechanical units [Figures 1-3, Abstract, A system for robot-assisted interactive testing units is taught], comprising: a test fixture comprising a robotic arm, a probe, and a bracket configured to hold a unit-under-test (UUT), wherein the Figures 1-3, a test fixture 110 comprising a robotic arm 240, a probe 230, a bracket 120 to hold connector 180, the probe 230 is mounted on the robotic arm 240]; and a computer system communicatively connected to the test fixture and comprising a graphics display, a user input device, and a processor and memory, the memory comprising computer-readable instructions that when executed by the processor perform the tasks of presenting on the graphics display a logic schematic of the UUT, receiving a user selection of a target element shown on the logic schematic, determining a physical location on the UUT corresponding to the target element, receiving a user input indicating one or more probe actions to perform, moving the probe to the physical location, by means of the robotic arm, and performing the one or more probe actions, at the physical location, wherein the one or more probe actions comprise measurement or generation of one or more signals [Figures 1-3, Abstract, P(0044, 0048-0050, 0052-0053) teaches a computer system 100 connected to the test fixture 110 and comprising a display 160, a user input device 170, a processor 140 and a memory 155, performing steps of presenting on display a logic schematic of the UUT 180, determining a location on the UUT, receiving a user input indicating one or more probe actions to perform, moving the probe 230 to the location by means of the robot arm 240 in order to perform probe actions, the probe action comprise measurement or generation of signal].  

6.	Regarding claim 4, Pereira teaches wherein the generation of the signal comprises generating a voltage, a current, an analog or digital electronic waveform [Figures 1-3, the generation of the signal comprises generating a voltage, a current, see P(0020)].
Figures 1-3, the selected element is a pin 190].
8.	Regarding claim 7, Pereira teaches wherein the selected element is a device, the probe action is a mechanical action, and moving the probe comprises moving the probe to touch a surface of the device and to perform the mechanical action [Figures 1-3, the selected element is a device 180,, the probe 230 is moved. the probe 230 action is a mechanical action].
9.	Regarding claim 8, Pereira teaches wherein the test fixture further comprises one or more signal generator modules configured to inject input signals to the UUT, wherein the 4processor is further configured to communicate instructions to the one or more signal generator modules, and wherein the instructions determine the input signals to be injected by the one or more signal generator modules [Figures 1-3, the test fixture injects input signal to the connector 180, the processor 140 is configured to communicate instructions].
10.	Regarding claim 10, Pereira teaches wherein the instructions are sequentially generated signals of a hardware emulator [Figures 1-3, processor 140 sequentially generates signal].
11.	Regarding claim 12, Pereira teaches wherein the processor is further configured to measure an output signal from the UUT and to display the output signal on the logic schematic on the graphics display [Figures 1-3, the processor 140 measures an output signal from the UUT 180 and displays the output signal on the display 160].
12.	Regarding claim 13, Pereira teaches wherein the processor is further configured to present the output signal on the graphics display together with at least one of a stored model signal [Figures 1-3, the processor 140 presents the output signal on the display 160, stored model signal is stored in database 155].
Figures 1-3, P(0022, 0026, 0028) teaches first and second circuit board and Figure 3 teaches comparing data/outputs].
14.	Regarding claim 15, Pereira teaches wherein the processor is further configured to measure an output signal from the UUT and to record the output signal in a memory [Figures 1-3, the output signal is recorded in a memory 155].
15.	Regarding claim 16, Pereira teaches wherein the test fixture further comprises multiple probes, and the robotic arm is configured to select an appropriate probe to perform the probe action [Figures 1-3, the test fixture 110 comprise multiple probes 200A-D, the robotic arm 240 is configured to select an appropriate probe to perform the probe action].
16.	Regarding claim 17, Pereira teaches wherein the robotic arm is further configured to calibrate the position of the probe relative to the robotic arm [Figures 1-3, the robotic arm 240 is configured to calibrate the position of the probe 200 relative to the arm].
17.	Regarding claim 19, Pereira teaches wherein the test fixture further comprises a camera configured to record a camera image of the UUT, and wherein the processor is further configured to present the camera image on the graphics display, to receive a user input indicating a position of a fiducial marker on the camera image, to calculate the corresponding physical location of the fiducial marker on the UUT, and to record the physical location, thereby calibrating the physical positions of elements on the UUT defined in a component placement database [Figures 1-3, the test fixture 110 comprises a camera 240 to record image of the UUT 180, the processor 140 is shown].
Figures 1-3, multiple robotic arms 240 are shown].
19.	Regarding claim 21, Pereira teaches wherein the probe is a primary probe moved by a first robotic arm to a first physical location, and wherein a second robotic arm moves a secondary probe to a secondary location, to sense a voltage difference between the first and second locations [Figures 1-3, a primary and a second probe comprising a first and a second robotic arm is shown].
20.	Regarding claim 22, Pereira teaches wherein the processor is further configured to cause the first robotic arm to grasp the primary probe and to move the primary probe to the first physical location, to cause the second robotic arm to grasp the secondary probe and to move the secondary probe to the second physical location, and to receive the voltage difference between  the primary probe and the secondary probe [Figures 1-3, the processor 140 is configured to cause the first robotic arm to grasp the primary probe and move the primary probe to the first physical location and the second robotic arm to grasp the secondary probe and to move the secondary probe to the second physical location, and to receive the voltage difference between  the primary probe and the secondary probe].
21.	Regarding claim 24, Pereira teaches wherein the measurement of the signal comprises measuring a voltage, a current, an impedance, a signal frequency, or an analog or digital electronic waveform [Figures 1-3, P(0020) teaches measurement of the signal comprises measuring a voltage, a current].
22.	Regarding claim 27, Pereira teaches wherein the measurement of the signal comprises measuring an image [Figures 1-3, P(0014) teaches measuring an image].
Figures 1-3, light is generated and emitted to the processor].

24.	Regarding claim 23, Pereira teaches A method for robot-assisted, interactive testing of electrical and mechanical units [Figures 1-3, Abstract, a method is taught] comprising: providing a test fixture comprising a robotic arm, a probe, and a bracket configured to hold a unit-under-test (UUT), wherein the probe is configured to be mounted on the robotic arm [Figures 1-3, a test fixture 110 comprising a robotic arm 240, a probe 230, a bracket 120 to hold connector 180, the probe 230 is mounted on the robotic arm 240]; and configuring a computer system, communicatively connected to the test fixture and comprising a graphics display, a user input device, and a processor and memory, the memory comprising computer-readable instructions, such that when executed by the processor perform the tasks of presenting on the graphics display a logic schematic of the UUT, receiving a user selection of a target element shown on the logic schematic, determining a physical location on the UUT corresponding to the target element, 21WO 2018/154586PCT/IL2018/050219 moving the probe to the physical location, by means of the robotic arm, and performing one or more probe actions [Figures 1-3, Abstract, P(0044, 0048-0050, 0052-0053) teaches a computer system 100 connected to the test fixture 110 and comprising a display 160, a user input device 170, a processor 140 and a memory 155, performing steps of presenting on display a logic schematic of the UUT 180, determining a location on the UUT, moving the probe 230 to the location by means of the robot arm 240 in order to perform probe actions].

Claim Rejections - 35 USC § 103

25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

26.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pereira (US 2007/0001691) in view of Cox et al. (US 3,921,300). (“Cox”).
28.	Regarding claim 3, Pereira teaches the system.
Pereira does not explicitly teach wherein the measurement comprises measuring a temperature.
However, Cox teaches wherein the measurement comprises measuring a temperature [Column 1, lines 37-43 teaches probe measuring temperature of pin].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Pereira with Cox. Doing so would allow Pereira’s probe to measure temperature of the pin which would help improve the system by monitoring pins temperature. 

29.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pereira (US 2007/0001691) in view of Li et al. (US 2012/0185097). (“Li”).
30.	Regarding claim 25, Pereira teaches the system.

However, Li teaches wherein the measurement of the signal comprises measuring a height of a device [P(0016) teaches measuring a height of the device].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Pereira with Li. Doing so would allow Pereira’s probe to improve the system by measuring height and other size attributes for example of the component. 

31.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pereira (US 2007/0001691) in view of Eilings et al. (US 5,418,363). (“Eilings”).
32.	Regarding claim 26, Pereira teaches the system.
Pereira does not explicitly teach wherein the measurement of the signal comprises measuring a light intensity.
However, Eilings teaches wherein the measurement of the signal comprises measuring a light intensity [Claims 16, 34 teaches measuring a light intensity].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Pereira with Eilings. Doing so would allow Pereira’s probe to improve the system by measuring light intensity which would help improve probe positioning.
 
33.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pereira (US 2007/0001691) in view of Ou Yang (US 2015/0035541).
34.	Regarding claim 28, Pereira teaches the system.

However, Ou Yang teaches wherein the measurement of the signal comprises measuring a mechanical pressure [P(0029) teaches pressure sensor of the probe].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Pereira with Eilings. Doing so would allow Pereira’s probe to comprise pressure sensor which would help improve the system using pressure of the point detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NEEL D SHAH/Primary Examiner, Art Unit 2868